Citation Nr: 0605329	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-29 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1986 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in September 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At his request, the veteran was scheduled for a Board hearing 
at the RO (Travel Board hearing) to be conducted on July 13, 
2005.  In late June 2005, the RO received correspondence from 
the veteran indicating that he would be unable to attend the 
July 2005 hearing due to health problems of a family member.  
He requested that the hearing be re-scheduled for a later 
date.  

It appears that the veteran's letter was received at least 
two weeks prior to the scheduled hearing.  At any rate, the 
Board finds that the veteran has shown good cause for 
requesting a re-scheduling of the Travel Board hearing.  See 
38 C.F.R § 20.702(c)(1).  Under these circumstances, this 
case must be returned to the RO so that the appellant is 
afforded another opportunity to present testimony at a Travel 
Board hearing.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should appropriately schedule the 
appellant for a Travel Board hearing.  
The RO should notify the appellant of the 
date, time and place of the hearing. 
After the hearing is conducted, or in the 
event the appellant withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

